39 Mich. App. 101 (1972)
197 N.W.2d 295
YOUNG
v.
LIQUOR CONTROL COMMISSION
Docket No. 11581.
Michigan Court of Appeals.
Decided February 29, 1972.
Ivan E. Barris, for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Richard I. Rubin, Assistant Attorney General, for defendant.
*102 Before: LESINSKI, C.J., and J.H. GILLIS and QUINN, JJ.
Leave to appeal denied, 387 Mich 785.
PER CURIAM.
May 31, 1967, defendant issued a complaint against plaintiff charging violation of the Administrative Code 1954, R 436.3(b). The specific charge was that an employee of plaintiff arranged for Officer Devolder to meet with a woman for purposes of prostitution. At the hearing on the complaint before Commissioner Jarboe, Officer Devolder was permitted to testify, over objection, as to the employee's arrest and conviction of aiding and abetting prostitution on these same facts. A certified copy of the conviction was offered in evidence, objected to, and was taken under advisement by the commissioner.
May 14, 1968, the commissioner found that the violation charged had been committed and penalized plaintiff. The appeal board of defendant affirmed the commissioner by order of March 3, 1969. March 17, 1969, plaintiff sought review in circuit court by way of superintending control in the nature of certiorari. The circuit court found prejudicial error in the receipt in evidence of the testimony relative to plaintiff's employee's conviction of aiding and abetting prostitution, and remanded the matter to the commission by order dated April 2, 1971. On leave granted, defendant appeals.
Assuming for the moment that it was error to receive in evidence the objected-to testimony of Officer Devolder, was this prejudicial error? We hold it was not.
At the appeal board hearing on August 29, 1968, plaintiff's counsel conceded that Officer Devolder's testimony was sufficient to establish a prima facie case. Officer Devolder's testimony was not rebutted nor contradicted. This testimony established the charge against plaintiff without the evidence objected *103 to. In such a situation, a trial court would not be reversed on appeal because of erroneous admission of evidence, Boardman v Boozewinkel, 121 Mich 320 (1899), and an administrative agency, which has wide latitude in the admission of evidence[*] will not be.
Discussion of the other issues raised on appeal is unnecessary.
Reversed and remanded to the commission for enforcement of its order of March 3, 1969.
NOTES
[*]  Winokur v Board of Dentistry, 366 Mich 261 (1966).